In The
                    Court of Appeals
      Sixth Appellate District of Texas at Texarkana


                         No. 06-13-00096-CV



                    REV. LEO GRAVES, Appellant

                                   V.

CITY OF CARTHAGE, AND BRENDA SAMFORD, CITY MANAGER, Appellees



                On Appeal from the 123rd District Court
                       Panola County, Texas
                      Trial Court No. 2013-304




              Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER
       Gerald J. Smith, counsel for the appellant, Rev. Leo Graves, has filed a motion to extend

time to file the appellant’s brief. The brief was due October 1, 2013.

       In his motion, counsel does not provide the Court with a reasonable explanation of the

need for an extension of time. This Court interprets Rule 10.5(b)(2) of the Texas Rules of

Appellate Procedure as requiring counsel to provide the Court with specific information to

justify the requested extension, including the cause numbers of other briefs filed, the dates they

were filed, the dates of trials, how long those trials are expected to last, etc. Broad, general

statements do not provide the required facts and are not adequate to meet the requirements of the

rule. See TEX. R. APP. P. 10.5(b)(2).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we grant the motion for an extension, for a period of twenty-one days,

making appellant’s brief now due October 22, 2013.

       IT IS SO ORDERED.



                                               BY THE COURT



Date: October 2, 2013




                                                 2